Citation Nr: 1100720	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-19 468	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which granted the appellant's claim for entitlement to service 
connection for PTSD, with an initial evaluation of 30 percent.  
The appellant filed a notice of disagreement with the initial 
evaluation in July 2006.

In a June 2009 remand, the Board construed evidence relating to 
the PTSD claim as raising an informal claim for entitlement to a 
TDIU, and requested that the agency of original jurisdiction 
(AOJ) adjudicate a claim for TDIU.  See January 2008 medical 
report from E.M.T., Ph.D.  In the June 2009 remand, the Board 
requested that the agency of original jurisdiction adjudicate a 
claim for TDIU.  This case was returned to the Board in August 
2010, and the issue of entitlement to TDIU was again remanded for 
additional development.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

In a September 2010 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim for 
entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


